--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.18.4
 
AMENDMENT NO. 3 TO LICENSE AND SUPPLY AGREEMENT
 

 
This Amendment No. 3 to License and Supply Agreement (this “Amendment”) is
entered into and effective as of February 2, 2014, (the “Amendment Date”), by
and between ULURU Inc., a Nevada corporation having an address at 4452 Beltway
Drive, Addison, TX 75001, USA (“ULURU”), MELMED HOLDING AG, a corporation
organized and existing under the Laws of Switzerland and having an address at
Bösch 71, CH6331 Hünenberg (“MELMED HOLDING”), and ALTRAZEAL AG, a corporation
organized and existing under the Law of Switzerland and have an address at Bösch
71, CH 6331 Hünenberg (“ALTRAZEAL AG”). (each of ULURU, MELMED HOLDING, and
ALTRAZEAL AG, a “Party” or together, the “Parties”).


WHEREAS, ULURU and MELMED HOLDING are parties to that certain License and Supply
Agreement, dated as of January 11, 2012 and  ULURU and ALTRAZEAL AG are parties
to that certain Exclusive License and Supply Agreement, dated as of September
30, 2013 (the “Original Agreements”);


WHEREAS, ULURU AND MELMED HOLDING executed that certain Amendment No. 1 to the
License and Supply Agreement, effective as of December 21, 2012 and that certain
Amendment No. 2 to the License and Supply Agreement, effective as of December
21, 2012 (the “Melmed Amendments”);


WHEREAS, ULURU AND ALTRAZEAL AG executed that certain Amendment No. 1 to the
Exclusive License and Supply Agreement, effective as of February 1, 2014 (the
“AG Amendments”);


WHEREAS, the Original Agreements, the Melmed Amendments, and the AG Amendments
provides each with certain rights and licenses to patents and other intellectual
property that cover ULURU’s product, Altrazeal®, including exclusive
registration, marketing, promotion, sale and distribution rights in specified
countries;
 
WHEREAS, pursuant to the Original Agreements, the Melmed Amendments, and the AG
Amendments, ULURU retains the right, and has an obligation, to manufacture and
supply the Products to MELMED HOLDING and ALTRAZEAL AG; and


WHEREAS, the Parties now wish to revise and amend the grant of exclusive rights
to certain territories, attached as Exhibit F herein, by and between MELMED
HOLDING and ALTRAZEAL AG.
 
 
AGREEMENT


NOW, THEREFORE ULURU, MELMED HOLDING, and ALTRAZEAL AG agree as follows:


1.  
Definitions. Unless otherwise expressly defined herein, all capitalized terms
used herein have the meaning ascribed to them in the Original Agreements.



2.  
No other Changes; Consolidated Agreement. All other terms and conditions of the
Original Agreements are hereby confirmed and shall remain in full force and
effect. In the event of any conflict with the provisions of this Amendment and
any provisions of the Original Agreements, the provisions of this Amendment
shall control. Upon the request of either Party, the Parties shall prepare an
Amended and Restated License and Supply Agreement that incorporates the terms of
this Amendment into the Original Agreements and eliminates all terms in the
Original Agreements that have been rendered obsolete or unnecessary due to this
Amendment.



3.  
Multiple Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement. Facsimile or PDF signatures of this Amendment shall have
the same force and effect as an original signature.




 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the date first above
written:


MELMED HOLDING AG
 
ULURU Inc.
By:
/s/ Helmut Kerschbaumer
 
By:
/s/ Kerry P. Gray
Name:
Helmut Kerschbaumer
 
Name:
Kerry P. Gray
Title:
Chairman
 
Title:
President and Chief Executive Officer
         



ALTRAZEAL AG
   
By:
/s/ Helmut Kerschbaumer
     
Name:
Helmut Kerschbaumer
     
Title:
Chief Executive Officer
           
By:
/s/ Klaus Kuehne
     
Name:
Klaus Kuehne
     
Title:
       


 
 

--------------------------------------------------------------------------------

 



EXHIBIT F


Exchange of Territories


Territories transferred from MELMED HOLDING AG to ALTRAZEAL AG
·  
Jordan

·  
Syria



Territories transferred from ALTRAZEAL AG to MELMED HOLDING AG
·  
Albania

·  
Bosnia

·  
Croatia

·  
Kosovo

·  
Macedonia

·  
Montenegro

·  
Serbia









For illustration purposes, after such transfer of territories, the following is
a listing of territories for each of the parties:
 
 


ALTRAZEAL AG




Africa
   
 ** Excluding North Africa and French Speaking Africa
         
Latin America
         
Georgia
         
Turkmenistan
         
Ukraine
         
Commonwealth of Independent States
         
Asia and Pacific
   
 ** Excluding China, Hong Kong, Macau, Taiwan, South Korea, and Japan
   
 ** Excluding Australia and New Zealand
         
Middle East:
   
Jordan
   
Syria
   









MELMED HOLDING AG


Europe:
 
Middle East:
Austria
 
Bahrain
Belgium
 
Egypt
Bulgaria
 
Kuwait
Cyprus
 
Oman
Czech Republic
 
Quatar
Denmark
 
Saudi Arabia
Estonia
 
UAE
Finland
   
France
 
North Africa / French Speaking Africa:
Germany
 
Algeria
Hungary
 
Angola
Ireland
 
Cote dİvorie
Italy
 
Equatorial Guinea
Latvia
 
Gaban
Lithuania
 
Lybia
Malta
 
Morocco
Netherlands
 
Namibia
Norway
 
Tunesia
Poland
   
Portugal
 
Ex-Jugoslavia
Romania
 
Albania
Spain
 
Bosnia
Sweden
 
Croatia
Switzerland
 
Kosovo
United Kingdom
 
Macedonia
   
Montenegro
Asia and Pacific
 
Serbia
Australia
 
Slovakia
New Zealand
 
Slovenia
     






 
 

--------------------------------------------------------------------------------

 
